Citation Nr: 0825371	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia.

2.  Entitlement to service connection for compensation 
purposes for a dental condition.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for neuropathy of the 
right upper extremity.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the back, arms, and hands.

6.  Entitlement to an increased rating for bilateral pes 
planus with metatarsalgia, currently evaluated as 30 percent 
disabling.

7.  Entitlement to a compensable rating for right shoulder 
angioma.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1980.  He also had 3 years, 4 months, and 4 days of 
service in the Army Reserves.  Lastly, he had 13 years, 6 
months, and 16 days of service in the Army National Guard for 
which he was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In the April 2004 statement that was taken by the RO as a 
petition to the reopen a previously denied claim of service 
connection for arthritis of the back, arms, and hands, the 
veteran generally referred to "arthritis" without 
referencing a specific joint.  In subsequent statements and 
treatment records, the veteran has indicated that he believes 
that he has arthritis of the hips and knees that are related 
to his active military service or to his service-connected 
bilateral pes planus with metatarsalgia.  Thus, the veteran 
is also seeking service connection for arthritis of the hips 
and knees.

In January 2007, the RO denied service connection for anxiety 
state and neurosis with claimed post-traumatic stress 
disorder (PTSD) and entitlement to individual unemployability 
(a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU)).  Thereafter, in a September 2007 statement, the 
veteran stated that he believes that he has PTSD as the 
result of his active military service.  In March 2008, the 
veteran provided testimony at a hearing before the Board.  
Although the issues were not on appeal, the veteran's 
representative raised the issues of PTSD and TDIU.

As claims of service connection for arthritis of the hips, 
arthritis of the knees, and PTSD, as well as entitlement to a 
TDIU rating, have not been developed for appellate review, 
they are referred to the agency of original jurisdiction 
(AOJ) for appropriate action.

In July 2003, the veteran submitted to the RO a notice of 
disagreement with a denial of vocational rehabilitation.  
There is no related information in the claims file regarding 
any pending vocational rehabilitation claim or appeal.  The 
issue is referred to the AOJ for proper action.

(The decision below addresses the veteran's claims of service 
connection for right inguinal hernia and neuropathy of the 
right upper extremity, as well as the increased rating claims 
regarding bilateral pes planus with metatarsalgia and right 
shoulder angioma.  The claims of service connection for a 
dental condition for compensation purposes and acid reflux 
are addressed in the remand that follows the Board's 
decision.  By the decision below, a previously denied claim 
of service connection for arthritis of the back, arms, and 
hands is reopened.  The underlying claim of service 
connection for that disability is also a subject of the 
remand that follows the decision below.)




FINDINGS OF FACT

1.  The veteran does not have a right inguinal hernia that is 
attributable to his active military service.

2.  The veteran does not have neuropathy of the right upper 
extremity.

3.  The veteran's service-connected bilateral pes planus with 
metatarsalgia has been manifested by severe symptoms, 
including pain, tenderness, and swelling on manipulation and 
use; the veteran has severe pronation and the need for 
orthopedic shoes.  Pronounced symptoms have not been shown.

4.  The veteran's service-connected right shoulder angioma 
has not resulted in limitation of function of the right 
shoulder.  The associated excision scar is well-healed and 
superficial, without ulceration, tenderness, pain, or 
instability on objective examination.

5.  By a June 1998 rating decision, the RO denied the 
veteran's claim of service connection for arthritis of the 
back, arms, and hands.  The veteran did not appeal the 
decision.

6.  Evidence received since the June 1998 decision relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a right inguinal hernia that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have neuropathy of the right upper 
extremity that is the result of disease or injury incurred in 
or aggravated during active military service; neuropathy of 
the right upper extremity is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007); 38 C.F.R. § 3.310 (2006).

3.  The criteria for a rating in excess of 30 percent for 
service-connected bilateral pes planus with metatarsalgia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5276, 5279 (2007).

4.  The criteria for a compensable rating for service-
connected angioma of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5201, 
7800, 7801, 7802, 7803, 7804, 7805, 7819 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2002).

5.  A June 1998 rating decision, which denied the veteran's 
claim of service connection for arthritis of the back, arms, 
and hands, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

6.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for arthritis 
of the back, arms, and hands has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
increased rating claims.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for right inguinal hernia and neuropathy of the 
right upper extremity has been accomplished.  Through 
January 2002, December 2004, May 2005, and April 2006 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate the 
service connection claims, including on a secondary basis.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board finds that the April 2006 notice letter 
satisfies those requirements.  The veteran was notified to 
submit evidence showing that his service-connected bilateral 
pes planus with metatarsalgia and right shoulder angioma had 
increased in severity.  He was told that the evidence 
submitted could be in the form of a doctor's statement that 
contained physical and clinical findings.  The evidence could 
also be in the form of lay evidence, including statements 
from individuals who were able to describe the disability 
from their own knowledge and personal observation.  
Additionally, the letters informed the veteran that he could 
submit his own statement describing the frequency and 
severity of symptoms if he did not have recent evidence.

The April 2006 letter also set forth how VA determines 
disability ratings.  The veteran was informed that depending 
on the disability involved, VA will assign a rating from zero 
percent to 100 percent.  He was told that VA uses a schedule 
for evaluating disabilities.  Furthermore, in determining the 
disability rating, the letter stated that VA considers the 
nature and symptoms of the condition, the severity of the 
symptoms, and the impact of the condition and symptoms on 
employment.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.

The Board notes that through the April 2006 notice letter, 
the veteran was provided with the general criteria for 
assigning disability ratings for the service connection 
claims and the general information regarding the criteria for 
assigning effective dates for all the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the service 
connection claims were properly re-adjudicated in October 
2006, which followed the April 2006 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
increased rating claims were re-adjudicated in August 2007 
and October 2007.  Consequently, in light of the adequate 
notice in accordance with the VCAA as described above, a 
remand of any of these four issues for further notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims involving a right inguinal hernia, neuropathy of the 
right upper extremity, bilateral pes planus with 
metatarsalgia, or right shoulder angioma.  The veteran's 
service medical and personnel records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in Martinsburg, West 
Virginia.  The RO requested and obtained records from the 
Social Security Administration (SSA).  The records from SSA 
were primarily duplicates of records already associated with 
the claims file.  They also contained non-pertinent 
psychiatric information.  Records from multiple private 
treatment providers identified by the veteran have also been 
obtained.  Additionally, in February 2001, October 2003, and 
March 2007, the veteran was provided VA examinations in 
connection with his increased rating claims, the reports of 
which are of record.  Furthermore, as noted in the 
introduction, the veteran was afforded a hearing before the 
Board in March 2008, the transcript of which is also of 
record.  Thus, VA has properly assisted the veteran in 
obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
the right inguinal hernia and neuropathy of the right upper 
extremity claims, one is not necessary to decide the claims.  
As detailed in the analysis section, because the information 
and evidence does not establish that the veteran suffered an 
event, injury, or disease in service with respect to the 
right inguinal hernia claim, and because the evidence does 
not indicate that the veteran has neuropathy of the right 
upper extremity, the Board finds that a medical examination 
was not warranted for either claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

(Evidence was associated with the claims file subsequent to 
the most recently issued supplemental statement of the case 
pertaining to these two service connection claims.  The 
evidence was obtained in conjunction with the veteran's 
increased rating claims and other claims not on appeal.  
Because the evidence is not relevant to these two service 
connection claims, the Board finds that a remand of the 
service connection claims to the AOJ for a SSOC is not 
required.  See 38 C.F.R. §§ 19.31, 19.37 (2007).)

Right Inguinal Hernia

The veteran alleges that he was treated for a hernia during 
active military service.  He believes that a hernia that was 
discovered after service is related to the hernia that was 
treated in service.  Therefore, he contends that service 
connection is warranted.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or a diagnosis of a hernia.  
The October 1979 separation examination was normal.  Medical 
records from the Reserves and Army National Guard are also 
negative for hernia treatment.  Additionally, a VA 
examination conducted shortly after the veteran's separation 
from his active service period, dated in March 1980, did not 
reveal a hernia.

Post-service medical records document treatment for a right 
inguinal hernia beginning in 1998.  T.E.M., M.D., a private 
treatment provider, saw the veteran in August 1998 with 
complaints of a bulge in the area of the right groin.  The 
veteran reported to Dr. T.E.M. that he noticed the bulge 
recently after strenuous work activity.  In September 1998, 
the veteran underwent a repair of the right inguinal hernia 
at the Surgi-Center of Winchester.  In an October 2000 
statement to his physician, the veteran stated that pain 
first occurred in his right groin area in June 1998.  The 
veteran recalled that while he was climbing at a water plant 
during work, he noticed a sharp agonizing pain in the area.  
In August 2001, the veteran underwent further repair surgery 
for a recurrence of the right inguinal hernia at the 
University of Virginia Hospital.

Based on the evidence of record, the veteran's right inguinal 
hernia was not incurred during his military service.  The 
veteran's assertions of in-service incurrence are refuted by 
his own statements to his treatment providers.  It is clear 
that symptoms associated with the hernia first had their 
onset in June 1998 during his employment duties.  According 
to the records, a right inguinal hernia was first diagnosed 
in August 1998.  Treatment for the hernia occurred 
thereafter.  Therefore, the Board finds that the veteran does 
not have a right inguinal hernia that is attributable to his 
military service.  Thus, service connection for a right 
inguinal hernia is not warranted.

Because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service with respect 
to the right inguinal hernia, and because there is no medical 
evidence indicating that the veteran's right inguinal hernia 
may be associated with the veteran's military service, the 
Board finds that there is sufficient competent medical 
evidence to decide the claim without additional examination.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
see also McLendon, 20 Vet. App. at 79.

Neuropathy of the Right Upper Extremity

The veteran contends that service connection should be 
granted for neuropathy of the right upper extremity secondary 
to his service-connected right shoulder angioma.  He asserts 
that he developed the neuropathy as a result of the excision 
of the angioma.  A theory of direct service connection is not 
contended by the veteran and is not reasonably raised by the 
record.

The veteran was awarded service connection for right shoulder 
angioma in June 1980.  Post-service medical records document 
that the angioma was successfully excised in March 1983 at 
the Martinsburg VAMC.  There was no indication of associated 
problems with the surgery.  An April 1983 biopsy report 
contained a diagnosis of a blue nevus.

Complaints of numbness in the right upper extremity were 
first documented in March 1998 at Winchester Orthopaedic 
Associates.  It was thought that the veteran may have carpal 
tunnel syndrome.  In May 1998, the veteran was seen by 
D.H.Z., M.D., for complaints of right shoulder pain and 
numbness in the right upper extremity.  DR. D.H.Z. found no 
objective sensory deficits and scheduled the veteran for an 
electromyography (EMG).  An EMG was administered later that 
month and it was negative.  In July 1999, the veteran 
underwent further EMG and nerve conduction velocity (NCV) 
testing of his right arm to rule out carpal tunnel syndrome.  
The test results were normal.

VA treatment records show complaints of numbness and pain of 
the right shoulder beginning in March 2000.  A report of a 
neurology consultation, dated in October 2001, shows the 
veteran's complaints of numbness in the limbs.  The 
neurologist stated that although a diagnosis of peripheral 
neuropathy was entered at one time, an EMG and NCV study that 
was in the file was absolutely normal.  The neurologist 
stated that he could not identify a neurologic syndrome for 
the veteran.

The veteran was seen for another consultation by the same VA 
neurologist in May 2003.  The veteran was examined and the 
neurologist's impression was that there was no identifiable 
neurologic illness.  The neurologist stated that the veteran 
had nothing of a neurologic nature that can definitely be 
concluded from multiple independent examinations.

Based on the evidence of record, the Board finds that the 
veteran does not have neuropathy of the right upper 
extremity.  Despite his subjective complaints of numbness, 
objective testing has not revealed the existence of a 
neurologic disability.  Both VA and private treatment 
providers were unable to provide a clinical diagnosis.   
Moreover, the treatment providers have not found that the 
numbness was the result of the angioma or the excision.  The 
records merely note the veteran's own assertions of a link 
between the two.

The Board notes that a January 1981 EMG was interpreted as 
mild diffuse upper extremity peripheral neuropathy.  However, 
the Board does not find the report probative on the matter of 
a current disability because only the left upper extremity 
was tested at that time and it was administered prior to the 
excision of the angioma.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1131.  The evidence reflects that the veteran does not have 
neuropathy of the right upper extremity.  In the absence of 
proof of disability, the claim of service connection may not 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, service connection for neuropathy of the right 
upper extremity as secondary to service-connected right 
shoulder angioma is not warranted.



Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection for a right inguinal hernia and neuropathy of the 
right upper extremity.  However, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis or etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).

For all the foregoing reasons, the Board finds that the 
claims of service connection for right inguinal hernia and 
neuropathy of the right upper extremity must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Ratings

The veteran contends that his service-connected bilateral pes 
planus with metatarsalgia and right shoulder angioma are more 
disabling than they are currently rated.  Thus, he believes 
increased ratings are warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Bilateral Pes Planus with Metatarsalgia

The veteran was initially granted service connection for 
bilateral pes planus with metatarsalgia in June 1980.  A 10 
percent disability rating was assigned at that time.  He 
filed the present claim for an increased rating in September 
2000.  The RO continued the 10 percent rating in a July 2002 
decision.  In April 2004, the RO increased the disability 
rating to 30 percent, effective from September 20, 2000.  
Thus, on appeal, the veteran is seeking a rating in excess of 
30 percent.

(The RO awarded the veteran a temporary total disability 
(100 percent) rating in April 2003 for convalescence 
following foot surgery.  This temporary rating was initially 
attributed to service-connected bilateral pes planus with 
metatarsalgia.  However, by the April 2004 decision, the RO 
granted service connection for right and left tarsal tunnel 
syndrome as secondary to pes planus.  Temporary total 
disability rating for separate right and left foot surgeries 
was amended to be associated with tarsal tunnel syndrome 
instead of pes planus.  The tarsal tunnel syndrome ratings 
are not on appeal.  Thus, since September 20, 2000, the 
assigned schedular rating for bilateral pes planus with 
metatarsalgia has been 30 percent.  There are no rating 
stages involving a temporary total disability associated with 
the pes planus disability.)

The veteran's service-connected bilateral pes planus with 
metatarsalgia has been evaluated under Diagnostic Code 5276 
for bilateral acquired flat feet.  Under that diagnostic 
code, a 30 percent rating is warranted for severe symptoms, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  
A 50 percent rating is warranted for pronounced symptoms, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a 
(Diagnostic Code 5276) (2007).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2007).

A review of the medical evidence associated with the record 
during the claims process reveals that the veteran underwent 
VA examination in February 2001.  The veteran complained of 
pain and severe callosities.  He stated that he used arch 
supports without significant benefit.  On examination, the 
veteran was able to walk without difficulty.  His posture and 
gait were normal.  The arches of the feet were barely 
visible.  There were no ulcerations, but there were small 
callosities.  X-rays of the feet showed pes planus.  The 
examiner diagnosed the veteran with symptomatic bilateral pes 
planus.  

In October 2003, the veteran underwent further VA examination 
of the feet, although the examination was primarily scheduled 
to address the association with his tarsal tunnel syndrome.  
The veteran complained of pain, spasms, and loss of balance.  
He stated that he could not work because of his feet.  It was 
noted that the veteran was taking pain medication for 
treatment.  Additionally, he had custom insoles that provided 
some temporary relief.  The examiner noted that there were 
well-healed bilateral surgical incisions on the feet.  In 
non-weightbearing positions, the arches were present and the 
Achilles tendons were in the neutral position.  The veteran's 
gait was abducted and there was pronation through the 
midstance.  He was using a cane for support.  X-rays showed 
mild widening of the plantar arch angle of both feet.

The veteran was afforded another VA examination in March 2007 
to address the severity of his foot disability.  He reported 
symptoms of pain, swelling, stiffness, fatigability, 
weakness, lack of endurance, numbness, and flare-ups.  For 
aid, the veteran used a cane and custom boots.  On 
examination, there was bilateral pain of the digits, plantar 
and first metatarsal tenderness, hallux valgus, and pain on 
manipulation.  There was no objective evidence of swelling, 
weakness, abnormal weightbearing, hammer toes, stiffness, or 
malunion.  The examiner found that the alignment of the 
veteran's Achilles tendons was normal in both weightbearing 
and non-weightbearing positions.  Arches were present in the 
non-weightbearing position.  The forefeet were mal-aligned, 
but the midfeet were not.  The examiner noted that there was 
mild pronation.  X-rays showed bilateral pes planus and 
hallux valgus.  Notably, the examiner stated that the veteran 
had neuropathy of the feet that was likely secondary to 
alcohol use.  He gave the opinion that over half of the 
veteran's foot problems were related to the neuropathy.

Although severe symptoms have been demonstrated, pronounced 
symptoms were not evidenced during the examinations.  
Pronation was seen, but the March 2007 examiner characterized 
it as mild.  The veteran experienced pain and tenderness of 
the plantar surfaces on use and manipulation.  However, those 
symptoms were not characterized as extreme.  The examiners 
did not report that there were spasms associated with the 
Achilles tendons and they were not inwardly displaced.  
Additionally, although the veteran has asserted on some 
occasions that his orthopedic boots do not help his feet, the 
October 2003 examiner noted that they provided at least 
temporary relief.  Moreover, although abducted gait, 
callosities, and complaints of swelling were evidenced, those 
types of symptoms are already contemplated by the 30 percent 
rating.  Significantly, the March 2007 examiner attributed 
over half of the severity of veteran's symptoms to 
nonservice-connected neuropathy of the feet.  Based on the VA 
examinations, a rating in excess of 30 percent is not 
warranted for bilateral pes planus with metatarsalgia under 
Diagnostic Code 5276.  

In addition to the VA examination reports, symptoms 
associated with the veteran's pes planus were detailed in 
both VA and private treatment records throughout the pendency 
of the claim.  Similar to the VA examinations, no more than 
severe symptoms were shown.  A VA treatment record from the 
Martinsburg VAMC, dated in November 1999, indicated that the 
veteran had severe pronation syndrome and his orthopedic 
shoes fit satisfactorily.  Records in October 2001 and 
November 2001 reflected flexible flat feet, because the 
arches were maintained in the non-weightbearing position.  
Although there was plantar pain aspect, tenderness was not 
evidenced at that time.  In April 2002, it was noted that the 
veteran had an excellent response to his shoe wedges.  
Records from 2003 document physical therapy of the feet 
involving a TENS unit.  At that time, severe pronation was 
seen, but there was only mild tenderness of the plantar 
surface.  A September 2004 record indicated that the veteran 
had an unstable gait with possible neuropathy.  In a December 
2005 podiatry record, it was noted that the veteran 
complained of pain and was using a cane.  There was severe 
pronation throughout the gait cycle.  The veteran's 
orthopedic shoes appeared to fit satisfactorily.  He was 
diagnosed with severe pes planus and pronation syndrome.

Associated with the claims file are treatment records from 
A.G., D.P.M., at the Foot Care Center, dated from 1999 to 
2003.  Dr. A.G. primarily treated the veteran's tarsal tunnel 
syndrome.  Treatment records relating to the veteran's pes 
planus did not contain evidence indicating pronounced 
symptoms.  In August 2003, Dr. A.G. wrote a report to the 
Virginia Retirement System indicating that the veteran would 
have trouble working as a result of his feet.  However, 
Dr. A.G. referred only to tarsal tunnel syndrome in that 
report.

In sum, the Board finds that the veteran has experienced 
severe symptoms as a result of his service-connected 
bilateral pes planus with metatarsalgia.  Pronounced symptoms 
have not been evidenced during any stage of the claim.  
Therefore, a rating in excess of 30 percent is not warranted.

The Board notes that Diagnostic Code 5279 provides for a 10 
percent rating for anterior metatarsalgia (Morton's disease).  
The veteran is service connected for bilateral metatarsalgia 
in conjunction with his pes planus.  A separate or additional 
rating is not warranted because the evaluation of the same 
manifestations or overlapping symptoms is to be avoided.  In 
this case, a separate rating for metatarsalgia would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (2007).

Right Shoulder Angioma

The veteran was initially granted service connection for an 
angioma of the right shoulder in June 1980.  A noncompensable 
(zero percent) disability rating was assigned at that time.  
He filed the present claim for an increased rating in 
September 2000.

The veteran's service-connected right shoulder angioma has 
been evaluated under Diagnostic Code 7819 for benign skin 
neoplasms.  Benign skin neoplasms that are not associated 
with the head, face, or neck, are rated as scars (Diagnostic 
Codes 7801-7805) or impairment of function.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7819) (2007).

Under Diagnostic Code 7800, ratings are assigned from 10 
percent to 80 percent for disfigurement of the head, face, or 
neck.  Diagnostic Code 7801 allows for a 10 percent rating, 
or higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, 
a maximum 10 percent rating is warranted for unstable 
superficial scars.  A note, following the criteria, defines 
an unstable scar as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Diagnostic 
Code 7804 provides for a maximum 10 percent rating for 
superficial scars that are painful on examination.  According 
to a note following the diagnostic code, a superficial scar 
is one not associated with underlying soft tissue damage.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2007)).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's right shoulder angioma.  The veteran was notified 
of the change in criteria by way of a statement of the case 
that was issued in September 2003.  The veteran's claim has 
been evaluated by the RO under both sets of criteria.  In 
evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under Diagnostic Code 7800 of the previous criteria, scars 
that were disfiguring to the head, face, or neck were 
evaluated as noncompensably (zero percent) disabling to 
50 percent disabling depending on the severity of the 
disfigurement.  Diagnostic Code 7801 provided for a 10 
percent rating, or higher, for scars that were the result of 
third degree burns depending on the area covered by the scar.  
Under Diagnostic Code 7802, a maximum 10 percent rating was 
warranted for scars resulting from second degree burns that 
covered an area or areas approximating one square foot.  
Under Diagnostic Code 7803, a maximum 10 percent rating was 
warranted for superficial scars that were poorly nourished 
with repeated ulceration.  Under the previous version of 
Diagnostic Code 7804, a maximum 10 percent rating was 
warranted for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 of the 
previous criteria is identical to the revised criteria; that 
is, scars were to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2002).

Furthermore, limitation of motion of the shoulder is 
evaluated under Diagnostic Code 5201.  The veteran's right 
shoulder is part of his dominant side (major), as he is 
right-handed.  This diagnostic code provides for a 20 percent 
evaluation for limitation of motion of the major arm when 
motion is limited to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major arm.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a (Diagnostic 
Code 5201).

A review of the medical evidence of record reveals that the 
angioma was excised from the right shoulder at the 
Martinsburg VAMC in March 1983.  An April 1984 biopsy 
identified the specimen as a blue nevus from the right 
shoulder.  There is no indication that the angioma remains.  
Consequently, residual disability of the excised angioma, 
including scarring, will be evaluated.

The Board finds the most recent VA examination report, dated 
in March 2007, to be highly probative in evaluating the 
disability.  The examiner noted the veteran's history of 
angioma excision, examined the veteran, and reviewed the VA 
medical records.  The veteran complained of limitation of 
motion of the right shoulder with pain, weakness, and flare-
ups.  Regarding range of motion of the right shoulder, the 
examiner noted that the veteran had several degrees less than 
full range of motion in the various planes and even less so 
with consideration of pain.  Significantly, the examiner gave 
the opinion that the veteran's limitation of motion of the 
right shoulder was secondary to degenerative arthritis and 
not as a result of the angioma or the residual scar from the 
excision.  Previous examiners and treatment providers 
documented the veteran's painful motion of the right 
shoulder.  However, not until the March 2007 examination, did 
a physician sufficiently address the relationship between the 
veteran's painful motion and his service-connected 
disability.  In this case, the examiner did not find that 
such a relationship existed, but rather she related the 
painful motion to degenerative arthritis for which the 
veteran has not be awarded service connection.

Regarding the skin neoplasm, the March 2007 examiner 
diagnosed the veteran with status-post excision of an angioma 
of the right shoulder with no impairment.  Thus, although 
painful limitation of motion is evidenced, a compensable 
rating is not warranted for impairment of function of the 
right shoulder under Diagnostic Code 7819, because the 
impairment is not related to the veteran's service-connected 
disability.

The March 2007 VA examiner also examined the scar associated 
with the angioma.  A scar was found on the anterior surface 
of the right upper extremity.  The examiner noted that the 
scar was 3.5cm x 2cm in size and slightly depressed by 1mm.  
The diagnosis was a scar with no significant disability.  The 
examiner found no pain, tenderness to palpation, adherence, 
atrophy, loss of muscle tissue, soft tissue damage, 
limitation of motion, ulceration, or breakdown associated 
with the scar.  

In light of the March 2007 examination report, a compensable 
rating is not warranted for the scar associated with the 
right shoulder angioma under the revised criteria for scars.  
This is so, because the superficial scar is not on the head, 
face or neck; the scar does not cover a great enough area; 
the scar is not shown to be unstable or painful on 
examination; and the scar is not shown to be the cause of the 
veteran's limitation of function of the right shoulder.  See 
38 C.F.R. § 4.118 (Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7819) (2007).

A compensable rating is also not warranted under the former 
criteria for scars.  This is so, because the scar is not on 
the head, face, or neck; the scar is not the result of a 
burn; the superficial scar is not shown to be poorly 
nourished with ulceration; the scar is not shown to be tender 
and painful on objective examination; and the scar does not 
cause limitation of function of the right shoulder.  See 
38 C.F.R. § 4.118 (Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7819) (2002).

Evidence dated prior to the March 2007 VA examination does 
not provide the basis for a compensable rating for right 
shoulder angioma.  In addition to the Martinsburg VAMC, the 
veteran was treated for right shoulder pain by several 
private treatment providers during the time period of the 
claim, including by the Winchester Medical Center, Amherst 
Family Practice, Winchester Orthopaedic Associates, and 
Physiotherapy Associates.  The VA and private treatment 
records reflected slight limitation of motion to full range 
of painful motion of the right shoulder.  X-rays of the right 
shoulder revealed no rotator cuff tear, but degenerative 
changes of the acromioclavicular joint were evidenced by an 
August 2004 MRI.  Significantly, although the veteran 
received regular treatment regarding the right shoulder, none 
of the treatment providers specifically attributed any 
impairment of function to the angioma or residual scar.  
Thus, the March 2007 VA examiner's opinion that related any 
pain and limitation of motion to arthritis stands 
uncontradicted by the record.

With respect to the right shoulder scar, an April 2000 VA 
record noted that the scar was well-healed and 11/2 inches in 
diameter.  The underlying muscle was determined to be 
satisfactory.  A February 2001 VA examiner found an 
asymptomatic residual scar associated with an angioma of the 
right anterior shoulder.  Thus, the relevant evidence prior 
to the March 2007 VA examination does not support a 
compensable rating for a scar because symptoms that would 
warrant at least a 10 percent rating under the old criteria 
were not shown prior to August 30, 2002, or under either 
criteria thereafter.

In sum, the Board finds that the veteran has not experienced 
symptoms that warrant a compensable rating for service-
connected right shoulder angioma.  The evidence shows that 
limitation of function of the right shoulder has not been the 
result of the angioma and compensable symptoms have not been 
manifested by the associated scar from the excision.  This is 
so throughout the pendency of the claim.  Therefore, a 
compensable rating is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral pes planus with 
metatarsalgia or right shoulder angioma have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  The symptoms of 
his disabilities have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for bilateral pes planus with 
metatarsalgia and right shoulder angioma must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Reopening a Previously Denied Claim

The veteran asserts that he has arthritis of the back, arms, 
and hands.  He maintains that that the arthritis is related 
to his active military service or to his service-connected 
bilateral pes planus with metatarsalgia.  The veteran states 
that he participated in numerous parachute jumps during 
service and the jumps may have led to arthritis in the back, 
arms, and hands.  Additionally, he believes that his service-
connected pes planus with metatarsalgia has forced him to 
adjust how he walks.  In turn, he believes that the altered 
gait has resulted in arthritis in his back, arms, and hands.  
Thus, the veteran contends that service connection is 
warranted.

The claim was first considered and denied by the RO in a June 
1998 rating decision.  The veteran was advised of the 
decision in July 1998 and he did not appeal the denial.  The 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

In April 2004, a statement submitted by the veteran was taken 
as a petition to reopen a claim of service connection for 
arthritis of the back, arms, and hands.  The Board finds that 
the claim is indeed subject to the finality of the previous 
decision because it constitutes a claim for a disability that 
is identical to the disability that was addressed in the June 
1998 decision.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 
2008) (holding that claims for disabilities based upon 
distinctly diagnosed diseases or injuries, such as conductive 
hearing loss and sensorineural hearing loss, must be 
considered separate and distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the June 1998 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The RO 
reopened the claim by an August 2005 rating decision, but 
denied the claim on the merits nonetheless.

The evidence of record at the time of the June 1998 decision 
included:  service medical records from the veteran's period 
of active service; treatment records and examination reports 
from the Martinsburg VAMC, dated from March 1980 to May 1994; 
and the veteran's statements and applications for benefits.

In denying the claim in June 1998, the RO found that the 
evidence of record did not provide for a diagnosis of 
arthritis and did not indicate that any potentially related 
symptoms were the result of the veteran's military service or 
his service-connected bilateral pes planus with 
metatarsalgia.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the current disability element of a service 
connection claim or the nexus element of the claim; that is, 
medical evidence indicating that arthritis of the back, arms, 
or hands is attributable to active military service or 
service-connected disability.

New evidence added to the record since the June 1998 decision 
includes:  service medical and personnel records from the 
Army Reserves and Army National Guard; treatment records and 
examination reports from the Martinsburg VAMC, dated from 
March 1983 to August 2007; private treatment records from 
George Washington University Hospital, University of Virginia 
Hospital, Foot and Ankle Center, Amherst Family Practice, 
Winchester Medical Center, Surgi-Center of Winchester, 
Winchester Orthopaedics Associates, Physiotherapy Associates, 
and Dr. D.H.Z., dated from March 1998 to July 2003; records 
from SSA; statements from the veteran's mother and sister, 
dated in November 2006; and statements from the veteran and 
his representative.

A review of the new evidence includes medical records 
indicating treatment for osteoarthritis through both VA and 
private treatment providers.  There is some question as to 
whether the veteran in fact has arthritis of the back, arms, 
and hands.  The records document regular complaints of 
painful joints in those areas and he has been routinely 
diagnosed with arthralgias.  The veteran's self-reported 
history of pain in those areas, particularly chronic low back 
pain, since military service has been noted; including in a 
January 1994 VA progress note that was not previously of 
record.  The various treatment providers have not 
definitively determined the nature and etiology of the 
veteran's complaints of pain in the back, arms, and hands.

The Board finds that the VA and private medical records 
relating to treatment for osteoarthritis and pain in the 
back, arms, and hands constitute new and material evidence in 
connection with the veteran's claim of service connection for 
arthritis of the back, arms, and hands.  It is new because 
the evidence was not previously before VA decision makers.  
It is also material because it is supporting evidence of the 
current disability element of a service connection claim.  
The absence of a current disability was partially the reason 
the claim was denied in the June 1998 decision.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for arthritis of the back, arms, and hands 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the veteran's underlying claim in the remand section 
following the decision.


ORDER

Service connection for right inguinal hernia is denied.

Service connection for neuropathy of the right upper 
extremity is denied.

A rating in excess of 30 percent for bilateral pes planus 
with metatarsalgia is denied.

A compensable rating for right shoulder angioma is denied.

The veteran's claim of service connection for arthritis of 
the back, arms, and hands is reopened; to this limited 
extent, the appeal of this issue is granted.


REMAND

The Board finds that a remand of the claims of service 
connection for a dental condition for compensation purposes, 
for acid reflux, and for arthritis of the back, arms, and 
hands is necessary for further development.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2007).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2007).

The RO adjudicated the claim solely for compensation 
purposes.  The veteran contends that service connection is 
warranted for a missing tooth resulting from in-service 
trauma.  A December 1979 service dental treatment record 
reflects treatment of tooth #9 after trauma one day earlier.  
A subsequent entry refers to tooth #8 with a history of 
trauma.  The service dental records also reflect trauma to 
the lower left 17 area in October 1979.  The separation 
examination did not have any remarks regarding any dental 
defects.  Significantly, a periodic Reserves examination 
report, dated in July 1989, indicated that tooth #9 was 
missing.

The veteran has not yet been afforded a VA dental 
examination.  One is warranted in this case to determine 
whether he has lost a tooth or teeth (particularly tooth #9) 
with loss of substance of body of the maxilla or mandible as 
the result of trauma during active military service.  

With respect to the acid reflux claim, the veteran contends 
that service connection is warranted on a secondary basis.  
He asserts that he developed acid reflux or gastroesophageal 
reflux disease (GERD) as a result of taking large quantities 
of medications.  Particularly, he maintains that the pain 
medication that was prescribed for treatment of his service-
connected bilateral pes planus with metatarsalgia eventually 
caused the acid reflux.  The veteran has also stated that his 
acid reflux may be the result of taking psychiatric 
medication.  However, he is not service connected for a 
psychiatric disability.

Post-service treatment was first seen for GERD in January 
1999 by R.J.S., M.D., in Winchester, Virginia.  It was noted 
that the veteran had complaints of chest pain and heartburn 
since November 1998.  Since that time, the veteran has been 
treated for GERD by private treatment providers and at the 
Martinsburg VAMC.  None of the treatment providers has 
determined a conclusive etiology of the veteran's GERD.  
Significantly, in April 2003, G.J.B., M.D., of the Winchester 
Surgical Clinic noted that the veteran had lots of 
gastrointestinal symptoms and was being treated for GERD.  
Dr. G.J.B. stated that acid reflux can be aggravated by 
Motrin, which the veteran was taking up to 800 milligrams 
three times per day, but it is not an exact cause.  The 
veteran was not provided a VA examination in connection with 
the claim.

Given the veteran's current diagnoses of acid reflux and GERD 
and his long history of treatment with pain medications for 
service-connected disability, the veteran should be afforded 
a VA examination in order to determine whether his acid 
reflux or GERD was caused or made chronically worse by a 
service-connected disability or treatment thereof.  See 
38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.  An 
examination with a medical opinion is necessary in light of 
Dr. G.J.B.'s statement regarding the possibility of Motrin 
aggravating acid reflux.

Regarding, the reopened claim of service connection for 
arthritis of the back, arms, and hands, the Board finds that 
a VA examination is also warranted for this claim.  An 
examination should be conducted in order to determine if the 
veteran does in fact have arthritis of the back, arms, and 
hands.  Moreover, should arthritis be diagnosed, an opinion 
should be requested in order to determine the etiology of the 
disability.

Personnel records document that the veteran was awarded a 
parachute badge.  Therefore, he likely endured several 
parachute jumps as he has alleged.  Additionally, the veteran 
has been awarded service connection for bilateral pes planus 
with metatarsalgia, right tarsal tunnel syndrome, and left 
tarsal tunnel syndrome.  Accordingly, the medical opinion 
should address the relationship between any arthritis of the 
back, arms, and hands, and the veteran's active military 
service.  It should also determine whether any arthritis of 
the back, arms, and hands was caused or made chronically 
worse by a service-connected disability.

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
the remanded service connection claims.  This is so in light 
of the reopening of the arthritis claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman, 19 Vet. App. at 473.

It appears that the veteran continues to receive regular 
treatment at the Martinsburg VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate claims of 
service connection for a dental condition 
for compensation purposes, acid reflux, 
and arthritis of the back, arms, and 
hands.  Notice regarding secondary 
service connection should be included.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the veteran's more recent 
treatment records (since December 2006) 
from the Martinsburg VAMC and associate 
the records with the claims folder.

3.  Schedule the veteran for dental, 
gastrointestinal, and orthopedic 
examinations.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiners designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

(A) The dental examiner should examine 
the veteran and identify any current 
dental conditions, to include any tooth 
loss, and determine whether it is at 
least as likely as not that any 
identified condition is related to trauma 
during the veteran's active military 
service.  If tooth loss is found, the 
examiner should determine whether there 
is loss of substance of body of the 
maxilla or mandible for each tooth lost.

(B) The gastrointestinal examiner should 
confirm that the veteran has acid reflux 
and/or GERD.  The examiner should take a 
complete history of the veteran's 
medications that have been used solely to 
treat his service-connected disabilities 
(bilateral pes planus with metatarsalgia, 
right and left tarsal tunnel syndrome, 
and right shoulder angioma).  The 
examiner should provide an opinion, based 
on a thorough review of the evidence of 
record, as to the medical probabilities 
that the veteran has acid reflux and/or 
GERD that was caused or made chronically 
worse by his service-connected 
disabilities, particularly the 
medications used to treat the 
disabilities.  To the extent possible, 
Dr. G.J.B.'s April 2003 statement should 
be reconciled with any opinion held by 
the examiner.

(C) The orthopedic examiner should 
provide a diagnosis of any current 
arthritis of the back, arms, and hands, 
if any.  Based on a thorough review of 
the evidence of record, the examiner 
should provide an opinion as to the 
medical probabilities that any such 
arthritis is related to his active 
military service, particularly his stated 
in-service parachute jumps.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  If the arthritis is 
more likely than not of post-service 
onset, the examiner should provide an 
opinion as to the medical probabilities 
that any such arthritis was caused or 
made chronically worse by his service-
connected disabilities, particularly his 
service-connected bilateral pes planus 
with metatarsalgia and right and left 
tarsal tunnel syndrome.

The examiners must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  All opinions should 
be set forth in detail and explained in 
the context of the record.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a dental condition for 
compensation purposes, for acid reflux, 
and for arthritis of the back, arms, and 
hands.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


